     Case 3:20-cv-00407-L Document 18 Filed 08/19/21                                Page 1 of 2 PageID 169



                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

DEUTSCHE BANK NATIONAL                                       §
TRUST COMPANY, AS TRUSTEE                                    §
FOR ARGENT SECURITIES INC.,                                  §
ASSET-BACKED PASS-THROUGH                                    §
CERTIFICATES, SERIES 2003-W8,                                §
                                                             §
                            Plaintiff,                       §
v.                                                           §     Civil Action No. 3:20-CV-407-L
                                                             §
AARON LAMAR WHITLOW;                                         §
EBONY DION LUSK; and                                         §
LATEEF LUSK,                                                 §
              Defendants.                                    §

                                                        ORDER

         On August 2, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 17) was entered, recommending that the court grant Plaintiff’s

Motion for Attorney’s Fees (Doc. 15), filed February 4, 2021, and award it $5,304.50 in attorney’s

fees and $733.50 in expenses. No objections to the Report were filed.

         Having considered the motion, supporting documentation, record in this case, and Report,

the court determines that the findings and conclusions of the magistrate judge are correct, and

accepts them as those of the court.* Accordingly, the court grants Plaintiff’s Motion for Attorney’s

Fees (Doc. 15) and awards Plaintiff $5,304.50 in reasonable attorney’s fees and $733.50 in

expenses.


         *
           In its motion, Plaintiff contends that it is entitled to attorney’s fees pursuant to Texas Civil Practice and
Remedies Code § 38.001(8) because it brought this action to enforce a written contract through foreclosure, and the
contract at issue (Deed of Trust) provides for recovery of reasonable attorney’s fees and costs incurred in pursuit of
foreclosure. While Plaintiff did not specifically sue for breach of contract, the court agrees that its pleadings and request
for an order of judicial foreclosure as a result of Defendants’ default under the loan documents suffices as a suit to
enforce a contract and recovery of attorney’s fees under section 38.001 in accordance with the Deed of Trust.
Additionally, on February 1, 2021, the court entered a default judgment in Plaintiff’s favor on its claim to enforce the
Deed of Trust through judicial foreclosure.

Order - Page 1
   Case 3:20-cv-00407-L Document 18 Filed 08/19/21             Page 2 of 2 PageID 170



       It is so ordered this 19th of August, 2021.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order - Page 2
